DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 17 recites a composition comprising “greater than 40% by eight of the wax component”, which is a range not supported in the original disclosure.  As such, Applicant may a) amend the specification to include the newly recited range or b) amend the claim to recite a previously supported range.  The Examiner notes that should the specification be amended to recite the range of claim 17, the Application would become a continuation in part of the parent application, and claim 17 (and any other claims dependent therefrom or otherwise incorporating the new range) would only be awarded a filing date of 4/9/2020, corresponding to the filing of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 8-9, 12, and 17 the use of the term “about” describing the numerical ranges renders the claims indefinite.  Specifically the original disclosure is silent as to what the term “about” corresponds too, and as such it is unclear what specific values may or may not be encompassed by a range of “about X to about Y” (e.g. plus or minus 5%, 10%, etc.).  Clarification is required.  
Regarding claim 7, the term “substantially homogenously blended” is indefinite, as it is unclear what types or degree or blending would or would not correspond to a substantially homogenous blend.  The specification does not provide any clarity as to what specifically is included in a blend that is “substantially” homogenous (e.g. what degree of mixing or blending would be needed to be considered “substantially homogenous” versus some other degree of homogenous blending).  Clarification is required.
Regarding claims 9 and 19, the term “the wax-based composition” lacks antecedent basis in the claims, and it is unclear if the term corresponds to the previously recited “composition” or the wax component.  Clarification is required.
Regarding claim 17, the term “greater than 40% by weight of the wax component” encompasses ranges of 40-100% of the wax component.  However, the claim also requires a thermoplastic elastomer in the composition.  The range therefore 
Regarding claim 20, the claim is dependent on claim 21, however there is no claim 21 in the instant application; as such its dependency is unclear.  As best understood by the Examiner, the claim should depend from claim 17.  Clarification is required.
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kanbara et al (JP2009/084326A) as evidenced by Kanbara et al (JP 2003/019240A; hereafter Kanbara ‘240).
Regarding claims 1-4 and 6-11, Kanbara et al discloses a dental tray (e.g. mouth guard), comprising: a composition comprising greater than 40% and up to about 95% by weight of a wax component and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (e.g. a sheet or wall or layer of formed mouth guard, see Kanbara abstract and machine translation, page 2, paragraphs 2, 5-8, 10-12 and page 3, paragraphs 2-3, 5 and 7).  Kanbara et al 
Regarding claims 12-15, according to a first interpretation, Kanbara discloses a dental treatment device, comprising: a strip (e.g. formed sheet of composition, see citations above) formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater 
Regarding claims 17-18 and 20, Kanbara et al discloses a method of manufacturing a dental treatment device (e.g. sheet of material or mouth guard formed therefrom), comprising: blending (e.g. heated and kneaded, see citations above) a wax component and a thermoplastic elastomer component to form a composition comprising greater than 40% by weight of the wax component; and forming the composition into a dental treatment tray or strip that is sized and configured to be placed over at least a portion of a user's teeth (e.g. mouth guard or sheet, see citations and explanation above).  Kanbara further discloses wherein the wax component comprises at least one of paraffin and microcrystalline wax (see Kanbara, citations and explanation above; per claim 18); and further comprising disposing a dental treatment composition on at least one region of the tray or strip (e.g. antibacterial agent incorporated therein, see Kanbara, citations above; per claim 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of Maurello (US 2014/0196725).
Regarding claim 5, Kanbara discloses that the device is a dental tray (e.g. mouth guard) but does not explicitly teach that the tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall as required. 
Maurello, however, teaches a mouth guard which comprises at least one sidewall (vertical wall) and a bottom wall (horizontal wall) adjacent to and extending laterally from the at least one sidewall as required (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to include Maurello’s mouth guard structure, as such modification would protect and contact the lateral and occlusal surfaces of the teeth, and provide necessary structure to support the mouth guard construction.  
Regarding claims 12-16, according to an alternate interpretation (e.g. embodiment of Kanbara which does not include the treatment composition impregnated within the strip), Kanbara discloses a dental treatment device, comprising: a strip formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to about 95% by weight of the composition (see citations and explanations above; per claim 12); wherein the wax component comprises at least one of paraffin and microcrystalline wax (see citations and explanations above; per claim 13); wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user’s teeth (see citations and explanations above; per claim 14); wherein the thermoplastic elastomer comprises a polyolefin (see citations and explanations above; per claim 15); but does not teach 
Maurello, however, teaches a mouth guard comprising strips of material (e.g. vertical or horizontal sidewalls) which can have a dental bleaching agent adjacent thereto (see [0010]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kanbara to include Maurello’s dental bleaching adjacent disposed adjacent the strip, as such modification would allow for treatment of the teeth while the user wears the mouth guard for alternative purposes, shortening a necessary treatment time.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al in view of McLean et al (US 2011/0171605 A1).
Regarding claim 19, Kanbara et al teaches all the limitations of the claimed invention, including wherein the composition is heated and molded to form a strip (see citations above), but does not explicitly teach thermoforming as required. 
McLean et al, however, teaches a similar dental treatment device which is formed by thermoforming (see [0105]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the method of Kanbara to include McLean’s step of thermoforming, as such modification would make use of an old and well known shaping procedure and result in improved quality of fit and customization of the device on the patient’s teeth.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-13 of U.S. Patent No. 10913853. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the above claims are encompassed by the above claims of US 10913853.
Regarding claims 1 and 7, US10913853 discloses a dental tray, comprising: a composition comprising greater than 40% and up to about 95% by weight of a wax component and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (e.g. tray or insert, see claims 1 and 10).
Regarding claims 2-3 US10913853 teaches wherein the wax component comprises paraffin or microcrystalline wax (see claim 1).
Regarding claim 4, US10913853 teaches wherein the tray is thermally stable to at least 45 degrees C (see claim 7).
Regarding claim 5, US 10913853 teaches wherein the dental tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall (see claim 2).
Regarding claim 8, US 10913853 teaches wherein the thermoplastic elastomer component is included in a range of about 5% to less than 60% by weight of the composition (see claim 11).
Regarding claim 9, US 10913853 teaches wherein the wax component is included in a range of about 50% to about 93% by weight of the composition and the thermoplastic elastomer component is included in a range of about 7% to about 50% by weight of the wax-based composition (see claims 8-9 and 11-12).
Regarding claim 10, US 10913853 teaches wherein the thermoplastic elastomer component comprises a polyolefin (see claim 13).
Claims 1-11, 12-16 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-14, 16, 18, 20, 23 and 24 of U.S. Patent No. 10646318. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the above claims are encompassed by the above claims of US 10646318.
Regarding claims 1-11, US 10646318 discloses a dental tray comprising a composition comprising greater than 40% and up to about 95% by weight of a wax component and a thermoplastic elastomer blended with the wax component, wherein the composition is formed into a barrier layer (see claims 1, 3, 7 and 14); wherein the wax component comprises paraffin wax or microcrystalline wax (see claim 1); wherein the dental tray is thermally stable to a temperature of at least 45°C (see claim 2); wherein the dental tray comprises at least one sidewall and a bottom wall adjacent to and extending laterally from the at least one sidewall (see claims 3 and 14); wherein the dental tray includes at least one region having a thickness of from about 0.1 mm to about 0.5 mm (see claims 23-24); wherein the wax component is substantially homogenously blended with the thermoplastic elastomer component (see claim 7); wherein the thermoplastic elastomer component is included in a range of about 5% to 
Regarding claims 12-16, US 10646318 discloses a dental treatment device, comprising: a strip formed from a composition comprising a wax component and a thermoplastic elastomer component, wherein the wax component comprises greater than 40% and up to about 95% by weight of the composition; and a dental treatment composition adjacent to or impregnated within the strip (see claims 1, 4, 13); wherein the wax comprises at least one of paraffin or microcrystalline wax (see claim 1);  wherein the strip is initially flat and sufficiently flexible to be placed over at least a portion of a user's teeth (see claim 22); wherein the thermoplastic elastomer comprises a polyolefin (see claim 10); wherein the treatment composition comprises a bleaching agent (see claim 13).  
Regarding claims 17-20, US 10646318 discloses a method of manufacturing a dental treatment device, comprising: blending a wax component and a thermoplastic elastomer component to form a composition comprising greater than 40% by weight of the wax component; and forming the composition into a dental treatment tray or strip that is sized and configured to be placed over at least a portion of a user's teeth (see claims 16 and 18); wherein the wax comprises at least one of paraffin and .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2004/0005277 teaches a similar flexible dental treatment tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/EDWARD MORAN/Primary Examiner, Art Unit 3772